Citation Nr: 1710088	
Decision Date: 03/30/17    Archive Date: 04/11/17

DOCKET NO.  06-34 139A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to separate, compensable disability evaluations for neurological manifestations of the service-connected degenerative joint and disc disease of the thoracolumbar spine involving the lower extremities.

2.  Entitlement to separate, compensable disability evaluations for neurological manifestations of the service-connected disc disease of the cervical spine involving the upper extremities.

3.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Carole Kammel, Counsel


INTRODUCTION

The Veteran served on active duty from July 1989 to May 1994. 

These matters are before the Board of Veterans' Appeals (Board) on appeal, in part, from a February 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.  By that rating action, the RO continued 20 percent ratings assigned to the service-connected thoracolumbar and cervical spine disabilities.  The Veteran appealed these determinations to the Board.  

In February 2011, the Veteran appeared at the RO and testified at a videoconference hearing before a Veterans Law Judge (VLJ).  A transcript of the hearing is associated with the Veteran's Veterans Benefits Management System (VBMS) electronic record.  That VLJ has since left the Board.  The Veteran was offered another hearing in an August 27, 2015, letter, but he did not respond within the requested time period.  Therefore, the Board will assume that the Veteran does not want another hearing.

In a November 2013 decision, the Board, in pertinent part, granted an increased disability rating for degenerative joint and disc disease of the thoracolumbar spine to 40 percent, but determined that a rating in excess of 40 percent was not warranted.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  In April 2015, the Court issued a Memorandum Decision vacating the Board's decision and remanding it to the Board for further proceedings consistent with the Court's decision.  In vacating the Board's decision, the Court determined that the Board's November 2013 decision did not adequately address the evidence favorable to the Veteran's claims.  This included post-treatment records indicating neurological complaints and findings, the significance of the Veteran's medication for neuropathic pain, or for nerve ablation, and whether they had any ameliorative effect on the Veteran's symptoms.  The Court further stated that it was unclear from the record whether the medication was prescribed to treat the Veteran's upper or lower extremities, or both.  Finally, the Court determined that although the Board relied on an April 2010 VA examiner's opinion that the Veteran did not have a neurologic abnormality attributable to the thoracolumbar spine, the Board provided an inadequate statement of reasons or bases for assigning greater probative weight to the VA examiner's opinion over the favorable September 2008 nexus opinion.  In November 2015, and in response to the Court's decision, the Board remanded the appeal for an additional opinion regarding the Veteran's neurological components of his service-connected spinal disabilities involving the upper and lower extremities.  As will be explained in the remand below, the Veteran failed to report for VA thoracolumbar and cervical spine examinations that were scheduled in March 2016.  

As noted by the Board in the remand portion of its November 2013 decision, the issue of entitlement to TDIU has been raised by the record pursuant to Rice v. Shinseki, 22 Vet. App. 447 (2009).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required on his part.


REMAND

The Veteran seeks entitlement to separate, compensable disability evaluations for neurological manifestations of service-connected degenerative joint and disc disease of the thoracolumbar spine involving the lower extremities, entitlement to separate, compensable disability evaluations for neurological manifestations of the service-connected disc disease of the cervical spine involving the upper extremities and entitlement to TDIU. 

In November 2015, and in response to the Court's April 2015 Order, the Board remanded the appeal for an additional opinion regarding the Veteran's neurological components of his service-connected spinal disabilities involving the upper and lower extremities.  The Board also determined that because the claim of entitlement to TDIU was inextricably intertwined with the pending spinal rating claims, it was to be held in abeyance pending the development requested therein. 

The Veteran failed to report for VA thoracolumbar and cervical spine examinations that were scheduled in March 2016.  The Board notes that a Compensation and Pension examination worksheet, received into the Veteran's VBMS electronic record reflects that the Veteran's current (then) address was in Colorado Springs, Colorado.  Yet, and according to the worksheet, the Veteran's home address and phone number that were provided to the Veterans Benefits Administration (VBA) were different than the ones listed in the Veterans Health Administration's database (i.e, Pueblo West, Colorado.)  In this regard, a December 2016 letter from the Board to the Veteran at the Pueblo West, Colorado address was returned by the United States Postal Service as undeliverable.  As such, upon remand, the RO shall clarify the Veteran's address and reschedule the Veteran for VA examinations in conjunction with the spinal claims on appeal.  The Veteran shall be notified of the time, date, and location of the VA examinations.

As noted by the Board in its November 2015 remand, the claim of entitlement to TDIU will be held in abeyance pending the development of the spinal claims requested herein. 

Accordingly, the case is REMANDED to the AOJ for the following action:

1.  Contact the Veteran and/or his representative to clarify his current home address. 

2.  After the development in directive one (1) has been accomplished, schedule the Veteran for a VA examination by an appropriate examiner to determine the presence and, if present, the severity of any neurological manifestations of the service-connected thoracolumbar and cervical spine disabilities.  All indicated tests and studies should be performed, and clinical findings should be reported in detail, to include specific diagnoses.  The electronic record must be made available to the examiner for review in connection with the examination.  A comprehensive clinical history should be obtained, to include a discussion of the Veteran's documented medical history and assertions of neurological complaints and findings, the significance of the Veteran's medication for neuropathic pain, or for nerve ablation, and whether they had any ameliorative effect on the Veteran's symptoms.  The examiner is also asked to clarify whether medication was prescribed to treat the Veteran's upper or lower extremities, or both.  The examiner must opine whether the Veteran has any additional neurologic disorder or disorders related to the service-connected degenerative joint and disc disease of the thoracolumbar spine, and disc disease of the cervical spine, to include involvement of the upper and lower extremities.
   
Previous treatment records and reports of compensation examinations must be specifically considered and discussed.
   
A complete rationale for the requested opinions, accompanied by supporting medical data and analysis, shall be provided.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so. 
   
In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question.

3.  Review the examination report to ensure that it is in complete compliance with the directives of this remand. If the report is deficient in any manner, corrective procedures must be implemented.  Stegall v. West, 11 Vet. App. 268, 271 (1998).
   
4.  Addressing whether a separate rating(s) is(are) warranted for neurologic residuals associated with the service-connected degenerative joint and disc disease of the thoracolumbar spine and service-connected disc disease of the cervical spine, readjudicate the issues on appeal, to include TDIU.  If any benefit sought on appeal is not granted, a supplemental statement of the case must be provided to the Veteran and his representative, an adequate opportunity to respond must be provided, and the appeal must thereafter be returned to the Board for further appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

